THE District Court of Fredericksburg, at its fall term, in 1803, adjourned to the general court this question, “ whether an attorney for the commonwealth, “ in a district court, hath right and authority to discon- “ tinue pros.ecatious, on penal statutes, for misdemeanors, “ and in criminal cases, without previously obtaining the “ leave of the court for that purpose.” The general court consisting of five judges, at the fall term oi 1803, unanimously decided, “ that the district court attorney has not “a right to enter a noli prosequi, in any case without the “ consent of the court first had.”